                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


JOE JIMENEZ,                                     §
                                                 §
                                                 §   CIVIL ACTION NO. 6:18-CV-00061-TH
              Plaintiff,                         §
                                                 §
v.                                               §
                                                 §
DIRECTOR, TDCJ-CID,                              §
                                                 §
                                                 §
              Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Joe Jimenez initiated this civil action on February 2, 2018. (Docket No. 2.) The

case was referred to United States Magistrate Judge John D. Love, who issued a Report and

Recommendation recommending that the case be dismissed without prejudice for failure to obey

a court order and failure to prosecute. (Docket No. 8.) Plaintiff was mailed a copy of the

Magistrate Judge’s Report and Recommendation the same day as issuance on January 30, 2019.

(Docket No. 8.) Plaintiff failed to return his acknowledgement card and more than 30 days have

passed. The Report and Recommendation informed Plaintiff of his rights to object to the Report

and Recommendation within 14 days, and further informed him that a failure to timely object

shall bar “de novo review by the district judge of those findings, conclusions and

recommendations and, except on grounds of plain error, from appellate review of unobjected-to

factual findings and legal conclusions accepted and adopted by the district court.” (Docket No. 8,

at 2 (citing Douglass v. United States Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996)).) Plaintiff

has not filed objections and the prescribed time period for doing so has passed.



                                                1
       Having reviewed the findings and conclusions of the Magistrate Judge, the Court agrees

with the Magistrate Judge. Therefore, the Court hereby adopts the findings and conclusions of

the Magistrate Judge as the findings and conclusions of the Court. It is accordingly ORDERED

that the complaint is hereby DISMISSED WITHOUT PREJUDICE.

      SIGNED this the 14 day of March, 2019.




                                  ____________________________
                                  Thad Heartfield
                                  United States District Judge




                                               2
